ORDER

The Court having considered the unfavorable recommendations of the Character Committee for the Second Appellate Circuit of Maryland and the State Board of Law Examiners for admission of the applicant, John Aaron Hirsch, to the Bar of Maryland, the oral argument of applicant presented at a hearing held before this Court on February 3, 2011, and the Supplemental Filing of February 9, 2011 which included a “Second Presentation of Documentation in Support of the Admission of John A. Hirsch to the Bar of the State of Maryland”, a credit report and Exhibits 34, 35 and 36, it is this 24th day of February, 2011
ORDERED, by the Court of Appeals of Maryland, that the unfavorable recommendations of the Character Committee for the Second Appellate Circuit and the State Board of Law Examiners be, and they are hereby, accepted, and that the applicant, John Aaron Hirsch, is denied admission to the Bar of Maryland.